Citation Nr: 0724292	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-04 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from 
September 1952 to September 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an  April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for bilateral 
hearing loss and bilateral tinnitus.

The veteran testified at a Board hearing in March 2007.  At 
that hearing, he withdrew his claim of service connection for 
a lung condition.  As such, the issues before the Board are 
limited to those noted on the title page. 

Pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2006), this case had been advanced on the Board's 
docket.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the veteran's 
bilateral hearing loss is related to service.

2.  The evidence is in equipoise as to whether the veteran's 
bilateral tinnitus is related to service.


CONCLUSIONS OF LAW

1.  Giving the veteran the benefit of the doubt, service 
connection for bilateral hearing loss is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.385 (2006).

2.  Giving the veteran the benefit of the doubt, service 
connection for bilateral tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has substantially satisfied the duty to notify and assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
To the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran given the 
favorable nature of the Board's decision. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a findings of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Additionally, service connection for certain diseases, such 
as organic diseases of the nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

When service medical records are lost or missing, VA has a 
heightened obligation to satisfy the duty to assist.  In this 
case, the veteran's records appear to have been destroyed in 
the fire at the National Personnel Records Center in St. 
Louis, Missouri in July 1973.  The only document of record is 
a copy of the veteran's separation physical examination, 
which he provided.  Under such circumstances, the Court has 
held that VA has a heightened duty "to consider 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), quoting 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  No presumption, 
either in favor of the claimant or against VA, arises when 
there are lost or missing service records.  See Cromer, 19 
Vet. App. at 218.   

At the veteran's separation physical examination in August 
1956, his hearing was found to be 15/15 for whispered voice 
and spoken voice, in both ears.  15/15 is normal.  Smith v. 
Derwinski, 2 Vet. App. 137, 140 (1992).  

VA medical records from March 2004 indicate that the veteran 
complained of left ear tinnitus and that he was "[d]oing 
well except for tinnitus."  The veteran was referred to 
audiology.  A VA audiological evaluation in March 2004 showed 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
55
80
LEFT
20
30
60
---
65

Speech audiometry revealed speech recognition ability of 100% 
percent in the right ear and of 96% in the left ear.  The 
veteran complained of "constant tinnitus As [sic] which has 
been present for 50 years."  The veteran reported a history 
of noise exposure.  The veteran also reported that he has 
trouble understanding speech "especially in females and in 
groups."

While the veteran, as a layman, does not have the requisite 
medical training or expertise to provide a medical opinion as 
to the etiology of his hearing loss and tinnitus, he is 
competent to provide evidence of what he perceived.  He has 
stated that he first experienced hearing loss and ringing in 
the ears in 1953.  The veteran testified before the 
undersigned that while he was serving as an airman in the 
AACS Global Squadron with the Air Force, he was exposed to 
loud noise while flying in airplanes.  He was never provided 
with any hearing protection.  The veteran testified that the 
repeated exposure to loud aircraft engines caused his hearing 
loss and tinnitus.  He further testified that while in 
service he complained about the ringing in his ears on two 
separate occasions to medical personnel and that he was told 
"to live with it."  The veteran stated that he did not have 
problems with his hearing prior to service.  The Board found 
his testimony to be credible.  His Form DD214 establishes 
that he served in the 1874th AACSRON and received a National 
Defense Service Medal.  Subsequent to service, the veteran 
worked in supervisory and management positions.  He has 
reportedly not been exposed to loud noises.

The Board must assess the credibility and weight of all the 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the  
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises  
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West  
2002); 38 C.F.R. § 3.102 (2006).  

The Board recognizes that hearing loss and tinnitus were not 
documented until nearly 50 years after service.  However, the 
Board is sensitive to the fact that the veteran's service 
medical records, which may have shown treatment for hearing 
problems, were destroyed while in the government's 
possession.  The Board also finds the veteran's statements 
concerning his hearing problems during service to be 
credible.  The veteran testified that he was repeatedly 
exposed to loud aircraft engines during his four years of 
service.  He stated that he first noticed the hearing loss 
and tinnitus in service and that he has noticed it since 
service, which supports a showing of continuity of 
symptomatology after service.  Thus, the evidence as to 
whether the veteran's bilateral hearing loss and tinnitus are 
related to service is in relative equipoise.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  Given the veteran's credible 
testimony regarding inservice acoustic trauma and documented 
tinnitus and hearing loss meeting the requisite VA criteria, 
any doubt is resolved in the veteran's favor and service 
connection for bilateral hearing loss and tinnitus is 
granted.
  



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.


____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


